Citation Nr: 0428056	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  01-01 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a back injury, currently evaluated as 
60 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected chondromalacia of the left knee with degenerative 
joint disease, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for the service-
connected chondromalacia of the right knee with degenerative 
joint disease, currently evaluated as 30 percent disabling.  

4.  Entitlement to service connection for status post bowel 
resection due to intestinal carcinoid tumor with liver 
metastasis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to October 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision.  In that 
decision, the RO denied entitlement to an evaluation in 
excess of 20 percent for the veteran's residuals of a back 
injury.  

In a June 2003 Supplemental Statement of the Case, the RO 
granted an increased evaluation of 60 percent for the 
veteran's residuals of a back injury.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  

In view of this decision, the Board must conclude that, even 
though an increase was granted by the RO during the pendency 
of this appeal, the claim for an increased rating for the 
residuals of a back injury remains in appellate status.  

The issues of increased evaluations for the service-connected 
left and right knee disabilities and service connection for 
status post partial bowel resection due to intestinal 
carcinoid tumor, are being addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected degenerative disc disease of the 
lumbosacral spine is manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, moderately severe neurological impairment 
in the left lower extremity, and moderate neurological 
impairment in the right lower extremity.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 70 
percent for the service-connected residuals of a back injury 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a including Diagnostic Code 5293 
(effective prior to September 23, 2002), Diagnostic Codes 
5285, 5286, 5293 (effective prior to September 26, 2003), and 
Diagnostic Codes 5235 to 5243 (effective from September 26, 
2003), 4.124, Diagnostic Code 8520 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

With respect to the veteran's claim for an increased 
evaluation for the residuals of a back injury, the Board 
finds that the notification requirements of the VCAA have 
been satisfied in this case.  In this regard, the Board notes 
an evidence development letter dated in December 2003 in 
which the veteran was advised of the type of evidence 
necessary to substantiate his claim.  

In addition, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believed might be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

Although this letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated the claim in the April 2000 rating 
decision.  

Moreover, the notice letter provided to the veteran was 
provided by the AOJ prior to the most recent transfer of the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was re-adjudicated, 
and a Supplemental Statements of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
an increased rating for the residuals of a back injury.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002)).  


II.  Factual Background

The veteran's service medical records show that, in February 
1971, he reported experiencing a backache for several weeks.  
It was noted that his pain began after making a very hard 
landing in a parachute jump.  He reported experiencing a 
shock when he landed, which was followed later by severe back 
pain.  The examiner noted an impression of rule-out 
compression fracture or fracture of vertebral spinous 
process.  

X-ray studies were subsequently obtained, which revealed 
levoscoliosis but no definite fracture.  Additional x-ray 
studies obtained later that month also revealed no evidence 
of a fracture.  

In a May 1980 rating decision, the RO granted service 
connection for the residuals of a back injury.  

In May 1999, the veteran filed an informal claim an increased 
evaluation for his service-connected back disability.  

In the report of his September 1999 examination, it was noted 
that the veteran had originally injured his low back in a 
parachute jump in 1973, and that he had been given quarters 
and light duty for ten days as a result.  He reported that he 
had been experiencing increasing pain since 1998.  

The examination revealed that forward flexion of the 
dorsolumbar spine was to 75 degrees, back extension to 15 
degrees, lateral flexion to 25 degrees bilaterally, and 
rotation to 25 degrees bilaterally.  It was noted that all of 
these movements caused pain, but that he did not experience 
fatigue, weakness or lack of endurance.  It was also noted 
that there was no spasm, tenderness, postural abnormality, or 
fixed deformity.  It was further noted that there was no 
atrophy or neurological deficit present.  

The examiner noted a diagnosis of back injury with 
degenerative disc disease.  X-ray studies obtained at that 
time revealed disc space narrowing of L5-S1 with mild 
surrounding osteophyte formation.  

Subsequent treatment records reveal that the veteran became 
confined to a wheelchair due to leg pain related to a 
carcinoid tumor.  In this regard, the Board notes a February 
2002 VA clinical note in which it was indicated that the 
veteran had come in with a main complaint of left knee pain.  
It was noted that the veteran had metastatic carcinoid, and 
that x-ray studies demonstrated a left tibial fracture.  It 
was determined that he would see physical therapy about 
obtaining crutches.  

In a report of physical therapy evaluation dated later that 
day, it was noted that the veteran was issued, trained and 
instructed on the use of crutches.  In an April 2002 clinical 
note, it was indicated that the veteran was non-ambulatory 
with carcinoid metastatic to the tibias with resulted stress 
fracture in the left proximal tibia.  The examiner indicated 
that the veteran was using a wheelchair.  

In a September 2002 clinical note, it was indicated that the 
veteran had developed severe pain when walking in January of 
that year, and that he subsequently became unable to bear 
weight on his left leg.  He reported that he had been told 
that he had a fracture of his left tibia, and was placed on 
crutches.  He explained that, in February 2002, he had 
started using a wheelchair for long trips.  

Thereafter, in the report of the veteran's April 2003 VA 
examination, the veteran reported daily stiffness and aching 
in his back.  He also reported that any forward bending 
beyond 40 degrees caused pain in his back.  The examiner 
noted that the veteran was confined to a wheelchair or to 
ambulating a few steps with crutches because of pain caused 
by his bilateral knee and back disabilities.  

The examination revealed flattening in the usual lumbar 
lordosis.  Range of motion was found to be from 15 degrees 
extension to 40 degrees forward flexion.  It was also noted 
that left and right lateral flexion was to 30 degrees 
bilaterally, and lower lumbar rotation was to 10 degrees on 
the left and 15 degrees on the right.  

The examiner found that he retained knee jerks, had absent 
left ankle jerk, trace right ankle jerk, and hypesthesia of 
the left foot.  The examiner concluded that the veteran was 
not ambulant without assistance of person, crutches, 
wheelchair or scooter.  

The examiner noted a diagnosis of degenerative disease, 
lumbar disc with left radiculopathy.  The examiner indicated 
that he did not believe that the veteran's metastatic 
carcinoid problem had anything to do with the veteran's 
present back pain or the x-ray findings of the lumbosacral 
spine.  


III.  Increased rating for the residuals of a back injury

The veteran is seeking an increased schedular evaluation for 
his service-connected residuals of a back injury.  He 
essentially contends that this disability is more severe than 
is contemplated by the 60 percent rating currently assigned. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003). 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's residuals of a back injury are currently 
evaluated as 60 percent disabling under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The Board notes that the provisions of DC 5293 (which 
pertained to intervertebral disc syndrome) had been 
previously changed, effective on September 23, 2002.  See 67 
Fed. Reg. 54345- 54349 (August 22, 2002).  However, those 
changes were later incorporated into the revised regulations 
for rating disabilities of the spine that became effective on 
September 26,2003, and DC 5293 was renumbered and revised at 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454-51,456.  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).

The Board also notes in passing that the veteran was provided 
notice of both the revised and the old regulations in the 
February 2004 Supplemental Statement of the Case. Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393- 394(1993).  

In this case, the veteran's degenerative disc disease has 
been evaluated as 60 percent disabling, which is the maximum 
rating available under both the old and new versions of DC 
5293 (now renumbered at DC 5243).  

Under the old version of that code, a 60 percent rating 
contemplates pronounced intervertebral disc syndrome with 
persistent symptoms of sciatic neuropathy with characteristic 
neuropathy and demonstratable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc with little intermittent relief.  

Under the new version, a 60 percent rating contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past six months.  

The Board notes that, under the old criteria, evaluations in 
excess of 60 percent are only available for a disability of 
the spine under the criteria of DC 5285 or DC 5286.  

Under DC 5285, a 100 percent rating is assigned for the 
residuals of a fracture of the vertebra with cord 
involvement, bedridden, or requiring long leg braces.  
38 C.F.R. § 4.71a, DC 5285 (2003).  

Under DC 5286, a 100 percent rating is assigned for complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  38 C.F.R. § 4.71a, DC 5286 (2003).  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

As discussed, the medical evidence of record establishes that 
the veteran is not experiencing the residuals of a fracture 
of the vertebra.  Therefore, the criteria of DC 5285 are not 
for application.  

Furthermore, as noted, the report of the veteran's September 
1999 VA examination revealed no evidence of ankylosis of the 
spine.  Although the VA examination conducted in April 2003 
did reveal a substantial worsening of the veteran's spine 
disability, physical examination and x-ray studies continued 
to reveal no evidence of ankylosis.  Thus, the criteria of DC 
5286 are also not for application.  

Under the revised criteria that became effective on September 
26, 2003, degenerative disc disease can be evaluated under a 
new general rating criteria for disabilities of the spine, or 
it can be alternatively rated under specific criteria 
applicable to intervertebral disc syndrome.  However, the 
only basis for awarding an evaluation in excess of 60 percent 
for a disability of the spine is if there is unfavorable 
ankylosis of the entire spine, in which case a 100 percent is 
assignable.  38 C.F.R. § 4.71a, DC 5235-5243.  

Under Note (5), for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine 
or entire thoracolumbar spine is fixed in flexion or 
extension and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in the 
neutral position (zero degrees) always represents favorable 
ankylosis.  

In this case, repeated VA examination has revealed no 
evidence of unfavorable ankylosis in the veteran's spine.  
Although the veteran's April 2003 VA examination revealed a 
worsening of the veteran's residuals of a back injury since 
his 1999 examination, the examiner indicated that he still 
retained some ability to flex and extend his lumbosacral 
spine.  

Under Note (1) of the new general rating criteria for 
disabilities of the spine, any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are evaluated separately, under 
an appropriate diagnostic code.  

Accordingly, the Board has considered whether a higher 
evaluation would be warranted under the new criteria if the 
veteran was assigned separate evaluations based on limitation 
of motion and neurological disability resulting from his 
service-connected disability.  

Under the new general rating criteria for disabilities of 
the spine, a 10 percent evaluation is warranted for 
disability of the thoracolumbar spine when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

An evaluation higher of 30 percent is not warranted under 
the new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 or greater requires favorable or unfavorable ankylosis.  

In this case, the greatest degree of limitation of motion 
was demonstrated during the veteran's April 2003 VA 
examination, at which time range of motion was found to be 
from 15 degrees extension to 40 degrees forward flexion.  
These findings support the assignment of no more than a 20 
percent evaluation under the new criteria.  

The Board believes that the neurological disability 
resulting from the veteran's low back disorder would be most 
appropriately rated under the criteria of 38 C.F.R. 
§ 4.124a, DC 8520, which pertains to paralysis of the 
sciatic nerve.  

Under this DC, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2003).  

In this case, the greatest degree of neurological disability 
was demonstrated during the veteran's April 2003 examination.  
In the report of that examination, it was indicated that the 
veteran retained knee jerks, but that he had absent left 
ankle jerk, trace right ankle jerk, and hypesthesia of the 
left foot.  However, no muscle atrophy was noted, and the 
examiner specifically indicated that the veteran retained 
"powerful" quadriceps muscles on the right and left.  

In light of the findings of absent left ankle jerk, and 
hypesthesia of the left foot, the Board concludes that this 
report supports the assignment of a 40 percent evaluation 
under DC 8520 for moderately severe disability in the left 
lower extremity.  The Board believes a higher evaluation of 
60 percent is not warranted because physical examination 
revealed no evidence of muscle atrophy.  

Furthermore, in light of the lesser degree of symptomatology 
found in the right lower extremity, which included some trace 
ankle jerk and no finding of hypesthesia, the Board believes 
this evidence also supports the assignment of no more than a 
20 percent evaluation for moderate disability.  

Having found that the evidence would support the assignment 
of separate evaluations under the new criteria of 20 percent 
based on limitation of motion in the lumbosacral spine, 40 
percent based on neurological impairment in the left lower 
extremity, and 20 percent based on neurological impairment in 
the right lower extremity, the Board notes that these 
evaluations would result in a combined rating of 70 percent, 
which includes consideration of the bilateral factor.  
38 C.F.R. §§ 4.25, 4.26 (2003).  

Thus, in short, the Board concludes that assigning separate 
evaluations under the new criteria based on limitation of 
motion and neurological impairment does afford the veteran an 
increased rating of 70 percent for his residuals of a back 
injury.  

The U. S. Court of Appeals for Veterans Claims held in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), that, in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

The Court found that diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

However, DeLuca would not result in a higher evaluation for 
the veteran in this case, because the veteran is receiving 
the appropriate schedular evaluation, even considering the 
severity of his degenerative disc disease.  

In short, the evidence of record is consistent with the 
evaluation of 70 percent, and no more, for the veteran's 
service-connected degenerative disc disease.  

In summary, the Board concludes that the preponderance of the 
credible and probative evidence of record supports the 
assignment of a 70 percent rating under the new criteria for 
the service-connected residuals of a back injury.  To this 
extent, the benefit sought on appeal is granted.  




ORDER

An increased evaluation of 70 percent for the service-
connected residuals of a back injury is granted, subject to 
the regulations applicable to the payment of monetary awards.  



REMAND

The veteran is also seeking increased ratings for his 
service-connected chondromalacia of both knees with 
degenerative joint disease.  The record reflects that each 
knee disability is currently evaluated as 30 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, DC 5262, 
which contemplates "marked" knee disability.  

Recently, the VA Office of the General Counsel held that 
separate disability ratings may be assigned under DC 5260, 
which pertains to limitation of flexion in the leg, and DC 
5261, which pertains to limitation of extension in the leg, 
for disability of the same joint.  See VAOPGCPREC 9-2004 
(September 27, 2004).  

The Board finds that it would be potentially prejudicial to 
the veteran if the Board were to proceed to adjudicate these 
issues at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran is also seeking service connection for a status 
post bowel resection due to intestinal carcinoid tumor with 
liver metastasis.  He contends that his carconiod tumor 
developed as a result of exposure to herbicides while serving 
in the Republic of Vietnam.  

The Board believes that a VA examination is warranted so that 
an examiner can address the issue of whether the veteran's 
carcinoid tumor developed as a result of exposure to 
herbicides in service.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments. 
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary in order to comply with the 
VCAA.  

2.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies.  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform him of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.  

3.  The RO should make arrangements for 
the veteran to be afforded an appropriate 
examination to determine the etiology of 
his carcinoid tumor.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner should also 
conduct an examination of the veteran, 
and provide a diagnosis of any pathology 
resulting from his carcinoid tumor.  The 
examiner should specifically comment on 
the nature and etiology of the veteran's 
tumor.  In particular, the examiner 
should comment on whether it is at least 
as likely as not that any current 
disability manifested by a carcinoid 
tumor is related to any incident of 
military service, to include exposure to 
herbicides while serving in the Republic 
of Vietnam.  

4.  Once the foregoing has been 
completed, the RO should readjudicate the 
issues on appeal.  In adjudicating the 
claims for increased ratings for 
chondromalacia of both knees with 
degenerative joint disease, the RO should 
address the impact, if any, of VAOPGCPREC 
9-2004 on those claims.  If any of the 
benefits sought on appeal remain denied, 
the RO should issue a Supplemental 
Statement of the Case, and the veteran 
and his representative should be afforded 
time in which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



